DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s request for clarity regarding Claims 1-6 & 21-26 being “subject to restriction and/or election requirement.” The examiner directs the applicant to MPEP § 818.02(c). The applicant’s response to the restriction/election requirement of 03/24/2020 was to cancel claims 7-20, and electing species I. Claims 21-26 appear to meet the requirements of species I, and do not currently appear to be patentably distinct for restriction purposes, and as such have been acted upon as elected species I. As claims 21-26 are examined as the elected invention, they are subject to the restriction and/or election requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3, 6, 21-23, & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applicant admitted prior art of Fig. 4B (described in para [0057-0059]) in view of de Rochemont (US PGPub 20060092079).
As per claims 1 & 21:
Fig. 4B of the current application discloses an apparatus and method of using comprising: an impedance matching circuit (conventional series matching circuit, para [0057]) for matching an impedance of an antenna (as shown in Fig. 4B and as per a series matching circuit) to an impedance of a circuit, the impedance matching network comprising: a first reactive network (inductor La); and a second reactive network (Capacitors Ca and Cb) coupled in series with the first reactive network, wherein the second reactive network includes a reactive component realized by multiple reactive components (Capacitors Ca and Cb) so as to reduce sensitivity of the impedance matching network to component tolerances in the second reactive network (two capacitors in series may be viewed as a single capacitance, with a total capacitance that is the summation of the reciprocals of the capacitances in series, thus reducing the effect of component tolerances on the second reactive network).

de Rochemont discloses in Fig. 29A the use of high-Q antennas (narrow band frequency selective antenna elements, para [0033], labeled as frequency-specific antenna 408A) connected to an impedance matching network (413) further connected to a radio-frequency (RF) circuit (transceiver/signal processing die 417, part of an RF front-end module 406).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the specific impedance matching circuit of the Fig. 4B for the generic impedance matching circuit of 413 to provide the benefit of an art-recognized impedance matching circuit able to provide the function of improving circuit efficiency by matching the impedances of the high-Q antenna and the RF circuit of de Rochemont, as is well understood in the art.
As per claims 2 & 22:
Fig. 4B discloses the reactive component realized by multiple reactive components comprises a capacitor realized by a plurality of series-coupled capacitors.
As per claims 3 & 23:
Fig. 4B does not disclose that the impedance matching circuit matches the impedance of an inductive high-Q antenna to the impedance of RF circuit.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the high-Q antenna of the combination to be an inductive high-Q antenna, as 
As per claims 6 & 26:
Fig. 4B does not disclose the RF circuit comprises receive (RX) circuitry and/or transmit (TX) circuitry.
de Rochemont discloses in Fig. 29A that the RF circuit comprises receive (RX) circuitry and/or transmit (TX) circuitry (para [0115]).
As a consequence of the combination of claim 1, the RF circuit comprises receive (RX) circuitry and/or transmit (TX) circuitry.


Claims 1, 4-6, 21, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applicant admitted prior art of Fig. 4C (described in para [0057-0059]) in view of de Rochemont (US PGPub 20060092079).
As per claims 1 & 21:
Fig. 4C of the current application discloses an apparatus and method of using comprising: an impedance matching circuit (conventional series matching circuit, para [0057]) for matching an impedance of an antenna (as shown in Fig. 4C and as per a series matching circuit) to an impedance of a circuit, the impedance matching network comprising: a first reactive network (capacitor Ca); and a second reactive network (Inductors La and Lb) coupled in series with the first reactive network, wherein the second reactive network includes a reactive component realized by multiple reactive components (Inductors La and Lb) so as to reduce sensitivity of the impedance matching 
Fig. 4C does not disclose that the impedance matching network is for matching an impedance of a high quality factor (high- Q) antenna to an impedance of a radio-frequency (RF) circuit.
de Rochemont discloses in Fig. 29A the use of high-Q antennas (narrow band frequency selective antenna elements, para [0033], labeled as frequency-specific antenna 408A) connected to an impedance matching network (413) further connected to a radio-frequency (RF) circuit (transceiver/signal processing die 417, part of an RF front-end module 406).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the specific impedance matching circuit of the Fig. 4C for the generic impedance matching circuit of 413 to provide the benefit of an art-recognized impedance matching circuit able to provide the function of improving circuit efficiency by matching the impedances of the high-Q antenna and the RF circuit of de Rochemont, as is well understood in the art.
As per claims 4 & 24:
Fig. 4C discloses the reactive component realized by multiple reactive components comprises an inductor realized by a plurality of series-coupled inductors.
As per claims 5 & 25:

At the time of filing, it would have been obvious to one of ordinary skill in the art for the high-Q antenna of the combination to be a capacitive high-Q antenna, as one of a limited number of options (capacitive vs inductive) of antenna impedance properties that is dependent upon the structure of the antenna.
As per claims 6 & 26:
Fig. 4C does not disclose the RF circuit comprises receive (RX) circuitry and/or transmit (TX) circuitry.
de Rochemont discloses in Fig. 29A that the RF circuit comprises receive (RX) circuitry and/or transmit (TX) circuitry (para [0115]).
As a consequence of the combination of claim 1, the RF circuit comprises receive (RX) circuitry and/or transmit (TX) circuitry.

Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.
In para 3 of page 5 of the applicant’s remarks, the applicant argues that:
Here, the Applicant first notes that the Office Communication does not specifically identify which "network" (the last word in the quoted language above) experiences the "reducing the effect of component tolerances."
	


In paras 3-4 of page 5 of the applicant’s remarks, the applicant argues that:
Assuming (the Applicant does not) that the Office Communication meant to refer to the "second reactive network," the Office Communication does not provide any analysis, backed by objective evidence, that Fig. 4B or de Rochemont teach or suggest the highlighted language in the rejection, i.e., "thus reducing the effect of component tolerances on the network." Second, the Office Communication does not, in the obviousness rejection advanced, rely on the doctrine of inherency. As such, the Office Communication does not establish that using the doctrine is even proper in the context of the present application.


	A similar argument applies to the rejection under Fig. 4C, except that the components of the second reactive network are inductances, where as a total inductance is the sum of the inductances connected in series and the examiner has provided arched “All About Circuits” website pertaining to inductors. As for an example, a first inductor with a desired inductance of 3 and a variation within tolerance of 1 produces an error of 1/3, whereas the first inductor connected in series with an inductance of 3 results in an error of approximately 17% of a total inductance of 6. As 0.17<1/3, the impedance matching network has less sensitivity to component tolerances.
	These arguments are based on the mathematical reasoning that a variation in one component of multiple components has a smaller effect on (and thus a reduced sensitivity) the summation of components. This is based on inherent properties of inductors and capacitors in circuits, and as such is an inherent property of the circuits provided of the references.
	Applicant’s arguments with regards to claims 2-6 & 22-26 are based on their dependency on claims 1 & 21, and thus the arguments pertaining to claims 1-6 & 21-26 are not persuasive.
	The rejections of claims 2-6 & 22-26 are sustained.
	The examiner further directs the applicant to the reference of Omoumi (US Patent 9939471) which discloses in col. 14 lines 1-29 that a single circuit element can be represented by two or more elements connected in series and/or parallel to achieve values with lower tolerances than the individual components.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843